UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21462 Tortoise Energy Infrastructure Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2008 Item 1. Schedule of Investments. Tortoise Energy Infrastructure Corporation SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2008 Common Stock - 0.1% (1) Shares Fair Value Shipping - 0.1% (1) Republic of the Marshall Islands - 0.1% (1) Capital Product Partners L.P. (Cost $1,136,942) 52,881 $ 823,357 Master Limited Partnerships and Related Companies - 178.7% (1) Crude/Refined Products Pipelines - 82.0% (1) United States - 82.0% (1) Buckeye Partners, L.P. 533,367 23,100,125 Enbridge Energy Partners, L.P. 873,452 42,397,360 Enbridge Energy Partners, L.P. (2) (3) 1,048,775 50,047,542 Global Partners LP 197,100 2,449,953 Holly Energy Partners, L.P. (4) 427,070 14,396,530 Kinder Morgan Management, LLC (3) 1,673,053 92,854,450 Magellan Midstream Partners, L.P. 1,895,400 70,470,972 NuStar Energy L.P. 1,112,482 54,912,111 NuStar GP Holdings, LLC 313,600 6,626,368 Plains All American Pipeline, L.P. 1,471,400 70,112,210 SemGroup Energy Partners, L.P. 342,162 3,558,485 Sunoco Logistics Partners L.P. 912,600 44,388,864 TEPPCO Partners, L.P. 709,025 22,752,612 TransMontaigne Partners L.P. 201,100 5,085,819 503,153,401 Natural Gas/Natural Gas Liquids Pipelines - 50.5% (1) United States - 50.5% (1) Boardwalk Pipeline Partners, LP 1,115,300 27,402,921 El Paso Pipeline Partners, L.P. 1,127,300 20,821,231 Energy Transfer Equity, L.P. 729,661 21,050,720 Energy Transfer Partners, L.P. 1,722,250 76,640,125 Enterprise GP Holdings L.P. 173,300 5,150,476 Enterprise Products Partners L.P. 2,498,600 73,583,770 ONEOK Partners, L.P. 266,805 16,021,640 Spectra Energy Partners, LP 440,570 10,141,921 TC PipeLines, LP 1,307,759 44,686,125 Williams Pipeline Partners L.P. 860,700 14,795,433 310,294,362 Natural Gas Gathering/Processing - 34.0% (1) United States - 34.0% (1) Copano Energy, L.L.C. 1,243,939 39,345,791 Copano Energy, L.L.C. (2) (5) 285,740 7,097,782 Crosstex Energy, L.P. 981,347 24,994,908 Crosstex Energy, L.P. (2) (5) 193,767 4,514,771 DCP Midstream Partners, LP 440,050 10,781,225 Duncan Energy Partners L.P. 433,700 7,858,644 Exterran Partners, L.P. 323,493 7,181,545 Hiland Partners, LP 41,048 1,888,208 MarkWest Energy Partners, L.P. 2,201,640 75,824,482 Targa Resources Partners LP 156,850 3,748,715 Western Gas Partners LP 221,175 3,377,342 Williams Partners L.P. 733,992 22,269,317 208,882,730 Propane Distribution - 8.5% (1) United States - 8.5% (1) Inergy, L.P. 1,916,784 50,526,426 Inergy Holdings, L.P. 49,715 1,620,709 52,147,135 Shipping - 3.7% (1) Republic of the Marshall Islands - 0.6% (1) Teekay LNG Partners L.P. 156,200 3,553,550 United States - 3.1% (1) K-Sea Transportation Partners L.P. (4) 612,800 15,724,448 OSG America L.P. 293,235 3,518,820 19,243,268 22,796,818 Total Master Limited Partnerships and Related Companies (Cost $801,573,774) 1,097,274,446 Short-Term Investments - 8.3% (1) United States Investment Companies - 8.3% (1) First American Government Obligations Fund - Class Y, 1.89% (6) 551,319 551,319 Merrill Lynch Premium Institutional Fund, 2.52% (6) 50,013,855 50,013,855 Total Short-Term Investments (Cost $50,565,174) 50,565,174 Total Investments - 187.1% (1) (Cost $853,275,890) 1,148,662,977 Long-Term Debt Obligations - (42.3%) (1) (260,000,000 ) Liabilities in Excess of Cash and Other Assets - (33.4%) (1) (204,749,840 ) Preferred Shares at Redemption Value - (11.4%) (1) (70,000,000 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 613,913,137 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Restricted securities have a total fair value of $61,660,095 which represents 10.0% of net assets. (3) Security distributions are paid-in-kind. (4) Affiliated investment; the Company owns 5% or more of the outstanding voting securities of the issuer. (5) Non-income producing. (6) Rate indicated is the 7-day effective yield as of August 31, 2008. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of August 31, 2008.These assets and liabilities are measured on a recurring basis. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2008 (Level 1) (Level 2) (Level 3) Investments $1,148,662,977 $1,087,002,882 $50,047,542 $11,612,553 Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Investments For the three months ended February 29, 2008 May 31, 2008 August 31, 2008 Fair Value beginning balance $- $- $- Total unrealized gains (losses) included in net increase (decrease) in net assets applicable to common stockholders - - - Net purchases, issuances and settlements - - - Return of capital adjustments impacting cost basis of security - - - Transfers in (out) of Level 3 - - 11,612,553 Fair value ending balance $- $- $11,612,553 Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the number of units held, acquisition date, acquisition cost, fair value per unit of such securities and percent of net assets which the securities comprise at August 31, 2008. Investment Security Number of Units Acquisition Date Acquisition Cost Fair Value Per Unit Fair Value as Percent of Net Assets Copano Energy, L.L.C. Class D Common Units 285,740 3/14/08 $7,500,675 $24.84 1.2% Crosstex Energy, L.P. Series D Subordinated Units 193,767 3/23/07 5,000,002 23.30 0.7 Enbridge Energy Partners, L.P. Class C Common Units 1,048,775 4/02/07 50,000,000 47.72 8.1 $62,500,677 10.0% The carrying value per unit of unrestricted common units of Copano Energy, L.L.C. was $35.90 on March 7, 2008, the date of the purchase agreement and date an enforceable right to acquire the restricted Copano Energy, L.L.C. units was obtained by the Company. Investments representing 5 percent or more of the outstanding voting securities of a portfolio company result in that company being considered an affiliated company, as defined in the Investment Company Act of 1940.The aggregate fair value of all securities of affiliates held by the Company as of August 31, 2008 amounted to $30,120,978, representing 4.9 percent of net assets applicable to common stockholders.A summary of affiliated transactions for each company which is an affiliate at August 31, 2008 or was an affiliate during the period ended August 31, 2008, is as follows: Share Balance 11/30/07 Gross Additions Realized Gross Distributions Received August 31, 2008 Gross Reductions Gain (Loss) Share Balance Fair Value Holly Energy Partners, L.P. 427,070 $- $- $- $941,689 427,070 $14,396,530 K-Sea Transportation Partners L.P. 612,800 - - - 1,391,056 612,800 15,724,448 MarkWest Energy Partners, L.P. (1) 2,201,640 - - - 3,962,952 2,201,640 75,824,482 $- $- $- $6,295,697 $105,945,460 (1) Not deemed an affiliate as of August 31, 2008. As of August 31, 2008, the aggregate cost of securities for federal income tax purposes was $763,756,898.At August 31, 2008, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $419,088,643, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $34,182,563 and the net unrealized appreciation was $384,906,080. Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tortoise Energy Infrastructure Corporation Date: October 27, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Tortoise Energy Infrastructure Corporation Date: October 27, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Tortiose Energy Infrastructure Corporation Date: October 27, 2008 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
